DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/2022 has been entered.

Status of Claims
This action is in reply to the communications filed on 6/27/2022. The Examiner notes claims 1, 3-10, 12-14, 17-18, & 21-26 1-15 & 17-19 are currently pending and have been examined; claims 2, 11, 15, & 19-20 were canceled without prejudice, claims 1, 12, & 17 were amended; and claims 21-26 are newly added. Please see the Response to Amendments and Response to Arguments sections below for more details.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3-11, 12-14, 17-18, & 21-26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yoo et al (US 20090031522 A1) in view of Davidshofer (US 20050132529 A1) further in view of Conrad (US 20070209519 A1) further in view of Fester et al. (US 7651544 B1), hereinafter Yoo, Davidshofer, Conrad, and Fester, respectively.
Regarding claim 1 (Currently Amended)
Yoo discloses an upright surface cleaning apparatus comprising: 
(a) a surface cleaning head (Fig 4, suction port assembly 100), having a dirty air inlet (Figure 1 of this office action, dirty air inlet is disposed in front of suction port assembly 100);

    PNG
    media_image1.png
    698
    502
    media_image1.png
    Greyscale

Figure 1
(b) an air flow passage extending from the dirty air inlet to a clean air outlet (Fig 4, paragraph [0101]) with a suction motor (paragraph [0070], suction motor is disposed in motor chamber 220) and a filtration member (Fig 4, cyclone unit 213) provided in the air flow passage; 
(c) an upright section (Fig 4, cleaner body 200) moveably mounted to the surface cleaning head between a storage position and an in use position, the upright section comprising a filtration member housing (Fig 4 dust separating unit 210), and a suction motor housing having the suction motor (Fig 4, motor chamber 220),…
Yoo may not explicitly disclose the filtration member housing having the filtration member, an air inlet, an air outlet, an openable top wall and a pivotally openable bottom wall…, wherein when the upright section is in the storage position, the filtration member has a generally vertically extending axis; and, and wherein an upper end of the suction motor housing comprises an upper wall extending generally transverse to the vertically extending axis and a peripheral wall extending upwardly from the upper wall to an open top of the suction motor housing, the upper wall and the peripheral wall forming a recess, the upper wall having a motor housing inlet opening therein for air flow to the suction motor, the upper wall having a plurality of ribs; (d) a pre-motor filter removably receivable in the open top of the suction motor housing, and, when the pre-motor filter is located in the recess, the pre-motor filter seats on the ribs, wherein the pre-motor filter is planar and, when the upright section is in the storage position, the generally vertically extending axis extends through an upstream surface of the pre-motor filter, wherein the filtration member housing is removably positionable on the suction motor housing and the filtration member housing seals the open top of the suction motor housing when the filtration member housing is positioned on the suction motor housing whereby the upstream surface of the pre-motor filter is revealed when the filtration member housing is removed, and wherein when the filtration member housing is positioned on the suction motor housing, the air outlet of the filtration member housing faces the upstream surface of the pre-motor filter, and wherein when the pre-motor filter is positioned in the open top of the suction motor housing and the filtration member housing is positioned on the suction motor housing, the upstream surface of the pre-motor filter is spaced from and directly faces the openable bottom wall of the filtration member housing whereby a header is provided between the openable bottom wall of the filtration member housing and the upstream surface of the pre-motor filter.
However, Davidshofer teaches an analogous vacuum internal structure, specifically the filtration member housing (Fig 28; 2801 & 2801' for a filtration member housing) having filtration member (Fig 28; ¶103; 2822 & 2822'), an air inlet (2829), air outlet (2823b), an openable top wall (2830) and…bottom wall (Fig 28; the wall below 2825' above 2824 is the bottom wall) and the suction motor housing (Fig 28; the suction motor housing is the structure below the bottom wall of 2825' that encloses 2811 & 2818) having the suction motor (2811 & 2818), wherein when the upright section is in the storage position (Fig 28), the filtration member has a generally vertically extending axis (Fig 28; 2822 & 2822' have a generally vertically extending axis); and, and wherein an upper end of the suction motor housing (Fig 28 & Figure 2 of this office action) comprises an upper wall extending generally transverse to the vertically extending axis (Fig 28 & Figure 2 of this office action) and a peripheral wall extending upwardly from the upper wall to an open top of the suction motor housing (Fig 28 & Figure 2 of this office action), the upper wall and the peripheral wall forming a recess (Fig 28 & Figure 2 of this office action; the recess is the space 2824 is located), the upper wall having a motor housing inlet opening therein for air flow to the suction motor (Fig 28 & Figure 2 of this office action; the upper wall has an opening which allows air to travel into 2811),…; (d) a pre-motor filter (2824) removably receivable in the open top of the suction motor housing (Fig 28),…, wherein the pre-motor filter is planar (Fig 28; 2824 is planar) and, when the upright section is in the storage position, the generally vertically extending axis extends through an upstream surface of the pre-motor filter (Fig 28; the vertical axis of 2822 & 2822' extends through 2824), wherein the filtration member housing is removably positionable on the suction motor housing (Fig 28; ¶104; 2801 & 2801' are removably positioned on the suction motor housing) and the filtration member housing seals the open top of the suction motor housing when the filtration member housing is positioned on the suction motor housing (Fig 28; ¶104; the bottom of 2801' seals the top of the open top of the peripheral wall when 2801' placed on top of the suction motor housing) whereby the upstream surface of the pre-motor filter is revealed when the filtration member housing is removed (Fig 28; ¶104), and wherein when the filtration member housing is positioned on the suction motor housing, the air outlet of the filtration member housing faces the upstream surface of the pre-motor filter (Fig 28; 2823b faces the upstream face of 2824 when 2801 & 2801' are positioned on the suction motor housing), and wherein when the pre-motor filter is positioned in the open top of the suction motor housing and the filtration member housing is positioned on the suction motor housing, the upstream surface of the pre-motor filter is spaced from and directly faces the…bottom wall of the filtration member housing whereby a header is provided between the openable bottom wall of the filtration member housing and the upstream surface of the pre-motor filter (Fig 28; the air exiting 2823b enters a header space between the bottom wall of 2825' and the upstream surface of 2824 which directly faces and is spaced apart from the bottom wall of 2825').

    PNG
    media_image2.png
    731
    630
    media_image2.png
    Greyscale

Figure 2
It would been obvious to one of ordinary skill in the art before effective day of claimed invention to have modified filtration member and suction motor housing as disclosed by Yoo to have the filtration member housing having the filtration member, an air inlet, an air outlet, an openable top wall and a pivotally openable bottom wall…, wherein when the upright section is in the storage position, the filtration member has a generally vertically extending axis; and, and wherein an upper end of the suction motor housing comprises an upper wall extending generally transverse to the vertically extending axis and a peripheral wall extending upwardly from the upper wall to an open top of the suction motor housing, the upper wall and the peripheral wall forming a recess, the upper wall having a motor housing inlet opening therein for air flow to the suction motor,…; (d) a pre-motor filter removably receivable in the open top of the suction motor housing, and,…, wherein the pre-motor filter is planar and, when the upright section is in the storage position, the generally vertically extending axis extends through an upstream surface of the pre-motor filter, wherein the filtration member housing is removably positionable on the suction motor housing and the filtration member housing seals the open top of the suction motor housing when the filtration member housing is positioned on the suction motor housing whereby the upstream surface of the pre-motor filter is revealed when the filtration member housing is removed, and wherein when the filtration member housing is positioned on the suction motor housing, the air outlet of the filtration member housing faces the upstream surface of the pre-motor filter, and wherein when the pre-motor filter is positioned in the open top of the suction motor housing and the filtration member housing is positioned on the suction motor housing, the upstream surface of the pre-motor filter is spaced from and directly faces the openable bottom wall of the filtration member housing whereby a header is provided between the openable bottom wall of the filtration member housing and the upstream surface of the pre-motor filter as disclosed by Davidshofer. One of ordinary skill in the art at the time of the invention would have been motivated to make this modification since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See MPEP 2143(A).  With the predictable results being to have dirty air suctioned into the surface cleaning apparatus and then only contaminant-free air is discharged back into the atmosphere. 
Yoo as modified may not explicitly disclose a pivotally openable bottom wall.
However, Conrad teaches a vacuum with a filtration member housing with a pivotally openable bottom wall.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bottom wall as disclosed by Yoo as modified to have a pivotally openable bottom wall as disclosed by Conrad. One of ordinary skill in the art at the time of the invention would have been motivated to make this modification since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See MPEP 2143(A).  With the predictable results being to allow gravity to empty the filtration member housing of dirt.
Yoo as modified may not explicitly disclose the upper wall having a plurality of ribs; or when the pre-motor filter is located in the recess, the pre-motor filter seats on the ribs.
However Fester teaches a similar filtration member and pre-motor filter with the pre-motor filter positioned on an upper wall having a plurality of ribs (Fig 8; 84 has an upper wall extending around the periphery of 85 with 85 containing ribs; and when the pre-motor filter is located in the recess, the pre-motor filter seats on the ribs (Fig 5 & 8; 86 is seated on the ribs when located in the recess formed by the wall around 85 and 85 itself).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the upper wall of Yoo as modified to have the upper wall having a plurality of ribs; and when the pre-motor filter is located in the recess, the pre-motor filter seats on the ribs as disclosed by Fester. One of ordinary skill in the art at the time of the invention would have been motivated to make this modification since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See MPEP 2143(A).  With the predictable results being to support the planar filter across its entire cross section and not just at the edges of the filter.
Regarding claim 2 (Canceled)
Regarding claim 3 (Original)
Yoo as modified teaches the limitations of claim 1, as described above, and further disclose wherein when the upright section is in the storage position, the filtration member is positioned above the pre-motor filter and the pre-motor filter is above the suction motor (Fig 28 of Davidshofer). 
Regarding claim 4 (Previously Presented)
Yoo as modified teaches the limitations of claim 3, as described above, and further disclose wherein air travels generally axially from the filtration member housing to the pre- motor filter and generally axially from the pre-motor filter to a suction motor air inlet (Fig 28 of Davidshofer, air traveling of air is shown by arrows). 
Regarding claim 5 (Original)
Yoo as modified teaches the limitations of claim 4, as described above, and further disclose wherein the dirty air inlet is provided on a front end of the surface cleaning head (Fig 4 of Yoo, dirty air inlet is disposed at front end of suction port assembly 100) and the clean air outlet is provided on a front face of the upright section (Fig 28 of Davidshofer, air outlet is disposed on a side of the suction motor housing which can be the front face of the upright section). 
Regarding claim 6 (Original)
Yoo as modified teaches the limitations of claim 4, as described above, and further disclose wherein the dirty air inlet is provided on a front end of the surface cleaning head and the clean air outlet is provided on a front face of the suction motor housing (Fig 28 of Davidshofer, air outlet is disposed on a side of the suction motor housing which can be the front face of the upright section). 
Regarding claim 7 (Original)
Yoo as modified teaches the limitations of claim 1, as described above, and further disclose wherein the filtration member comprises a cyclone (Fig 28 of Davidshofer; 2822 & 2822' are cyclones), the openable bottom wall is an openable bottom wall of the cyclone (Fig 28 of Davidshofer, the bottom wall of 2825' is the bottom wall of the cyclone (i.e. would be the openable bottom wall by modification)), the air inlet of the filtration member housing is provided on a sidewall of the cyclone (Fig 28 of Davidshofer, 2829 is on the side wall of 2801) and the air outlet of the filtration member housing is provided in the openable bottom wall (Fig 28 of Davidshofer). 
Regarding claim 8 (Original)
Yoo as modified teaches the limitations of claim 1, as described above, but may not explicitly disclose and further disclose wherein the air inlet of the filtration member housing is provided on a lower portion of the sidewall of the cyclone.
However another embodiment of Davidshofer teaches and further disclose wherein the air inlet of the filtration member housing is provided on a lower portion of the sidewall of the cyclone (Fig 24 of Davidshofer, 2429 is disposed on a lower portion of 2422).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified air inlet location as disclosed by Yoo as modified to have the air inlet of the filtration member housing is provided on a lower portion of the sidewall of the cyclone as disclosed by Davidshofer. One of ordinary skill in the art at the time of the invention would have been motivated to make this modification since all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in the respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. See MPEP 2143(A).  With the predictable results being to have the dirt entering the filter member always have gravity pulling down on it to reduce the dirt that is not filtered out thereby increasing the filter's ability to clean the dirty air.
Regarding claim 9 (Original)
Yoo as modified teaches the limitations of claim 7, as described above, and further disclose wherein the upright section further comprises an upflow duct (Yoo:  Fig 5, part 121) having a handle (Yoo:  Fig 5, handle assembly 300) provided at an upper end thereof and a flexible hose (Yoo:  Fig 5, hose 310) downstream of the upflow duct and upstream of the air inlet of the filtration member housing, the upflow duct comprises a support structure (Yoo:  Fig 5, supports 241 and 243) that supports the filtration member housing and the suction motor housing, wherein the air inlet of the filtration member housing is positioned laterally beside the upflow duct (Yoo:  Fig 5) and forms an exterior surface of the upright section (Yoo:  Fig 5). 
Regarding claim 10 (Original)
Yoo as modified teaches the limitations of claim 1, as described above, and further disclose wherein the upright section further comprises an upflow duct (Yoo:  Fig 5, part 121) having a handle (Yoo:  Fig 5, handle assembly 300) provided at an upper end thereof and a flexible hose (Yoo:  Fig 5, hose 310) downstream of the upflow duct and upstream of the air inlet of the filtration member housing, wherein the filtration member housing and the suction motor housing comprise a cleaning unit (Yoo:  Fig 5, cleaning body 200) that is removable from the upright section (Yoo:  Fig 12) and wherein the upright surface cleaning apparatus is operable in a portable cleaning mode in which the cleaning unit is removed from the upright section and the cleaning unit is in air flow communication with the surface cleaning head via the upflow duct and the flexible hose (Yoo:  Fig 12). 
Regarding claim 11 (Canceled)
Regarding claim 12 (Currently Amended)
Claim(s) 12 recite(s) the same or similar limitations as those addressed above for claim(s) 1 & 10. Claim(s) 12 is/are therefore rejected for the same reasons set forth above for claim(s) 1 & 10.
Regarding claim 13-14 (Original)
Claim(s) 13-14 recite(s) the same or similar limitations as those addressed above for claim(s) 1, 7, & 10. Claim(s) 13-14 is/are therefore rejected for the same reasons set forth above for claim(s) 1, 7, & 10.
Regarding claim 15 (Canceled)
Regarding claim 17 (Currently Amended)
Claim(s) 17 recite(s) the same or similar limitations as those addressed above for claim(s) 1 & 9-10. Claim(s) 17 is/are therefore rejected for the same reasons set forth above for claim(s) 1 & 9-10.
Regarding claim 18 (Original)
Claim(s) 18 recite(s) the same or similar limitations as those addressed above for claim(s) 1 & 10. Claim(s) 18 is/are therefore rejected for the same reasons set forth above for claim(s) 1 & 10.
Regarding claim 21 (New)
Yoo as modified teaches the upright surface cleaning apparatus of claim 1, wherein the filtration member comprises a chamber in which, in use, air circulates (Fig 28 of Davidshofer) and, when the pre- motor filter is positioned in the open top of the suction motor housing and the filtration member housing is positioned on the suction motor housing, the upstream surface of the pre-motor filter underlies the chamber (Fig 28 of Davidshofer).
Regarding claim 22 (New)
Yoo as modified teaches the upright surface cleaning apparatus of claim 12, wherein the filtration member comprises a chamber in which, in use, air circulates (Fig 28 of Davidshofer) and, when the pre- motor filter is positioned in the open top of the suction motor housing and the filtration member housing is positioned on the suction motor housing, the upstream surface of the pre-motor filter underlies the chamber (Fig 28 of Davidshofer).
Regarding claim 23 (New)
Yoo as modified teaches the upright surface cleaning apparatus of claim 17, wherein the filtration member comprises a chamber in which, in use, air circulates (Fig 28 of Davidshofer) and, when the pre- motor filter is positioned in the open top of the suction motor housing and the filtration member housing is positioned on the suction motor housing, the upstream surface of the pre-motor filter underlies the chamber (Fig 28 of Davidshofer).
Regarding claim 24 (New)
Yoo as modified teaches the upright surface cleaning apparatus of claim 1, wherein the ribs extend outwardly from the motor housing inlet opening (Fig 8 of Fester).
Regarding claim 25 (New)
Yoo as modified teaches the upright surface cleaning apparatus of claim 12, wherein the ribs extend outwardly from the motor housing inlet opening (Fig 8 of Fester).
Regarding claim 26 (New)
Yoo as modified teaches the upright surface cleaning apparatus of claim 17, wherein the ribs extend outwardly from the motor housing inlet opening (Fig 8 of Fester).

Response to Arguments
35 U.S.C. 103 Rejection
Applicant's arguments, see Pages 11-16, filed 6/27/2022 have been fully considered but are moot in light of the new grounds of rejection necessitated by Applicant's amendments.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON R MCCONNELL whose telephone number is (303)297-4608. The examiner can normally be reached Monday-Thursday 0700-1600 MST [0900-1800 EST] 2nd Friday 0700-1500 MST [0900-1700 EST].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on (571) 270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON R MCCONNELL/Examiner, Art Unit 3723                                                                                                                                                                                                        

/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723